Title: To Thomas Jefferson from John Kemp, 28 June 1790
From: Kemp, John
To: Jefferson, Thomas



Sir
June 28. 1790

I have perused your report which you did me the honour to send me. I have paid particular attention to the calculations which I have found to be performed with great precision. If I mistake not the Standard rod for 45° ought to be divided into 587½ equal parts in place of 578⅕. The adoption of an invariable unite in measure and weight is an object much to be wished for of which I hope America will set an example to the world, and I make no doubt but in this age of reformation it will be generally followed. It is  above my abilities to suggest any improvements of the plan, if it be capable of any. Wishing that the intended reformation may be soon brought about, I have the honour to be Sir Your humble Servt.,

John Kemp

